DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSs filed 2/28/2020 and 12/9/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of these claims refers to “compound of formula I according to claim 14”.  Claim 14 is not a compound claim.  It is a method claim.  Therefore claims 31 and 32 are confusing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al WO 2016/153839 in view of [either Lu et al WO 2004/071400 or Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012)], Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C.
inheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists and HDAC inhibitor SAHA (vorinostat) (abstract, summary and entire reference).  The reference also discloses a medicament comprising said combination and a kit comprising said combination (para 8-10, 154-155).  The cancers to be treated include, but a not limited to solid tumors, such as breast cancer, renal cell cancer, squamous cell carcinoma of the head and neck, melanoma, NSCLC, ovarian cancer, pancreatic cancer, prostate cancer, SCLC, liposarcoma, leomyosarcoma, glioblastoma, colorectal cancer and urothelial cancer, and hematological malignancies such as lymphomas and leukemias including but not limited to ALL, AML, CLL, CML, HL, MM and NHL (para. 13-14, 77).  The PD-1 antagonists include monoclonal antibodies to PD-L1 and these include MPDL3280A (which is atezolizumab as per Appendix C), BMS-936559, MEDI4736 (which is durvalumab as per Appendix A) and MSB0010718C (which is avelumab as per Appendix B)(para 100).  The patients to which the combination can be administered to include patients who are treatment–naïve or patients who have “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic”) (para 135).  The combination therapy can be used before or after surgery, or radiation therapy (para 134). The administration of the components of the combination can be alone, separately or together (para 128-129).
	The only difference between the reference and the instant invention is the use of HDAC inhibitor of formula I and the scope of PD-L1 antibodies.
	Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference) and the use of these 
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and who had prior treatments such as chemotherapy, surgery and radiation or patients who were refractory to standard treatment (Table 1 and page 1414, second column under “Eligibility”).  Table 1 also shows that the patient population included patients with 0-6 prior chemotherapy regimens.  
	Durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known anti-PD-L1 antibodies.  As discussed above, Pinheiro et al discloses anti-PD-L1 antibodies MPDL3280A (atezolizumab), BMS-936559, MEDI4736 (durvalumab) and MSB0010718C (avelumab).  Murriel et al disclose that durvalumab, avelumab, atezolizumab, BMS-936559 and STI-A1014 are known in the art (para 316).  Feldman et al disclose that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab), durvalumab and STI-A1010 are known in the art (para. 200 and 285).  Dubinett et al discloses that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab), MEDI4736 (durvalumab), STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known in the art (para. 23, 41 and 156).
	Since Pinheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists (anti-PD-L1 antibodies) and HDAC inhibitor SAHA (vorinostat) and since 
With respect to claims 21-27, the primary reference discloses that the patients to which the combination can be administered to include patients who are treatment –naïve (reads on patient who have had no treatments, including immune checkpoint treatment) or patients who have “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic” (reads on resistant and refractory to treatment).  Since the combination can be administered to treatment –naïve patients (this reads on first line therapy.  Since the combination can be administered to patients who have been treated with radiation or surgery or “failed to achieve a sustained .  




Claims 14-29 and 31-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012) in view of Kowanetz et al US 20150071910, Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C.
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and who had prior treatments such as chemotherapy, surgery and radiation or patients who were refractory to standard treatment (Table 1 and page 1414, second column under “Eligibility”).  Table 1 also shows that the patient population included patients with 0-6 prior chemotherapy regimens.  
The only difference between the reference and the instant invention is the combination with anti-PD-L1 antibodies durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014.

Durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known anti-PD-L1 antibodies.  Murriel et al disclose that durvalumab, avelumab, atezolizumab, BMS-936559 and STI-A1014 are known in the art (para 316).  Feldman et al disclose that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab), durvalumab and STI-A1010 are known in the art (para. 200 and 285).  Dubinett et al discloses that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab as per Appendix B), MEDI4736 (durvalumab as per Appendix A), STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known in the art (para. 23, 41 and 156).
Since Dong et al discloses the use chidamide for the treatment of cancers such as lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and since Kowanetz et al disclose the use of MPDL3280A (atezolizumab) for the treatment of the same cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combination the two compounds (chidamide and atezolizumab) for the treatment of cancers such as lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer with the expected benefit of treating said cancers.  The instant situation is amenable to 
Thus, since the combination of chidamide and atezolizumab is obvious and since durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known in the art as PD-L1 antibodies (Murriel, Feldman and Dubinett) it would have been obvious to use any of the known anti-PD-L1 antibodies in the combination.  The formation of kits is obvious in view of Kowanetz et al.
With respect to claims 21-27, the primary reference discloses that the patients to which the combination can be administered to include patients who had prior treatments such as chemotherapy, surgery and radiation or were refractory to prior treatments and that the patient population included patients with 0-6 prior chemotherapy regimens.  It is the Examiner’s position that the patients with 0-6 prior chemotherapy regimens reads on 0-6 lines of therapy and zero lines of therapy reads on no treatment (reads on patient who have had no treatments, including immune checkpoint treatment).





Claims 14-16 and 18-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al WO 2004/071400 in view of Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012), Kowanetz et al US 20150071910, Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C.
Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference) and the use of these compounds in the treatment of solid cancers (such as breast, prostate, pancreatic, lung and ovary) and hematological cancers (leukemias, lymphomas) (Example 6).
The only difference between the reference and the instant invention is the combination with anti-PD-L1 antibodies durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 and the limitations of claims 21-27 and 31-32.
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lymphomas, colorectal 
Kowanetz et al disclose the use of MPDL3280A (atezolizumab as per Appendix C) in the treatment of solid and liquid tumors such as lymphomas, leukemias, melanomas, squamous cell cancer, NSCLC, SLCL, breast cancer, prostate cancer, renal cancer, colon cancer, glioblastoma, hepatocellular cancer, ovarian cancer and pancreatic cancer (summary, para. 111 , 181+, 414+ and entire reference).  The rejference also discloses the formation of kits using said antibodies (para. 194).
Durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known anti-PD-L1 antibodies.  Murriel et al disclose that durvalumab, avelumab, atezolizumab, BMS-936559 and STI-A1014 are known in the art (para 316).  Feldman et al disclose that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab), durvalumab and STI-A1010 are known in the art (para. 200 and 285).  Dubinett et al discloses that MPDL3280A (atezolizumab), BMS-936559, MSB0010718C (avelumab as per Appendix B), MEDI4736 (durvalumab as per Appendix A), STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known in the art (para. 23, 41 and 156).
Since Lu et al discloses the use Formula I for the treatment of cancers, such as breast, prostate, pancreatic, lung and ovary and hematological cancers (leukemias, lymphomas) and since Kowanetz et al disclose the use of MPDL3280A (atezolizumab) 
Thus, since the combination of formula I and MPDL3280A (atezolizumab) is obvious and since durvalumab, avelumab, atezolizumab, BMS-936559, STI-A1010, STI-A1011, STI-A1012 and STI-A1014 are known in the art as PD-L1 antibodies (Murriel, Feldman and Dubinett) it would have been obvious to use any of the known anti-PD-L1 antibodies in the combination.  The formation of kits is obvious in view of Kowanetz et al. 
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-20 and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10385131. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope of the patient population treated.  In the patent the scope of the patient population to be treated in narrower in that it is limited to patients previously treated with PD-1 inhibitor (i.e. a second line therapy) whereas the patient population in the instant application is the treatment of any patient population.  The method claims of the patent are directed to using the combination of formula I and anti-PD-L1 antibodies and since the combination is that same as the combination in claims 31 and 32, the method claims render claims 31 and 32 obvious.



Claims 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 9, 12, 14, 18, 20, 23, 25, 27, 29-30, 34, 39, 48, 52, 54-55, 57, 59, 62, 63 and 66 of copending Application No. 16894532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Sheela J. Huff/Primary Examiner, Art Unit 1643